

115 HR 2734 IH: Trade Enforcement and Trade Deficit Reduction Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2734IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Slaughter introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Department of Commerce to address the trade deficits between the United States and
			 other countries, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trade Enforcement and Trade Deficit Reduction Act. 2.FindingsCongress finds the following:
 (1)The United States market is widely recognized as one of the most open markets in the world. Average United States tariff rates are very low and the United States has limited, if any, nontariff barriers.
 (2)With each subsequent round of bilateral, regional, and multilateral trade negotiations, tariffs have been significantly reduced or eliminated for many manufactured goods, leaving nontariff barriers as the most pervasive, significant, and challenging barriers to United States exports and market opportunities.
 (3)Often the only leverage the United States has to obtain the reduction or elimination of nontariff barriers imposed by foreign countries is to negotiate the amount of tariffs the United States imposes on imports from those foreign countries.
 (4)The United States has become the world’s largest net debtor nation, having run up massive trade deficits since the mid-1970s.
 (5)Every year since 1976, whether in expansion or recession, the United States has run a deficit in goods and services trade, which weakens and detracts from America’s global leadership position.
 (6)The United States trade deficit in 1993, the year before the North American Free Trade Agreement (NAFTA) went into force, was $135.6 billion.
 (7)In 2015, the United States had a deficit in the balance of trade in goods and services of $939.8 billion.
 (8)In 2015, the United States had a trade deficit of $179 billion with countries with which it has free trade agreements.
 (9)Persistent deficits weaken the United States economy, defense industrial base, and innovation system and increase the likelihood of ownership of large segments of the United States economy by foreign interests.3.Withdrawal of tariff concessions(a)In generalIf the Department of Commerce determines pursuant to subsection (c) that—(1)a tariff or nontariff barrier or policy or practice of the government of a foreign country with respect to United States exports of any product has not been reduced or eliminated in accordance with the terms of a trade agreement entered into between the United States and the foreign country; or(2)a tariff or nontariff barrier or policy or practice of such government with respect to United States exports of any product has been imposed or discovered,the United States Trade Representative shall withdraw any modification of any duty that reduced or
			 eliminated the bound or applied rate of duty on any product that has the
			 same physical characteristics and uses as a product described in paragraph
			 (1) or (2) until such time as the Department of Commerce submits to
			 Congress a certification that the foreign government has reduced or
 eliminated the tariff or nontariff barrier or policy or practice.(b)Investigation(1)In generalThe Department of Commerce shall initiate an investigation if an interested party files a petition with the Department of Commerce which alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a), and which is accompanied by information reasonably available to the petitioner supporting such allegations.(2)Interested party definedFor purposes of paragraph (1), the term interested party means—(A)a manufacturer, producer, or wholesaler in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought;(B)a certified union or recognized union or group of workers engaged in the manufacture, production, or wholesale in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought;(C)a trade or business association a majority of whose members manufacture, produce, or wholesale in the United States a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; or(D)a member of the Committee on Ways and Means of the House of Representatives or a member of the Committee on Finance of the Senate.(c)Determination by the Department of CommerceNot later than 45 days after the date on which a petition is filed under subsection (b), the Department of Commerce shall—(1)determine whether the petition alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a); and(2)notify the petitioner of the determination under paragraph (1) and the reasons for the determination.4.Trade deficit reduction(a)Identification(1)In generalNot later than 60 days after the date of the enactment of this Act, and monthly thereafter, the Department of Commerce shall identify each country from which the value of goods and services imported into the United States exceeds twice the value of goods and services that are products of the United States that are exported from the United States to that country.(2)Statistical sourcesFor purposes of the calculations described in this section, the Department of Commerce shall use the goods and services trade deficit data compiled by the United States International Trade Commission, specifically—(A)U.S. Imports for Consumption data, in the case of imports; and(B)U.S. Domestic Exports data, in the case of exports.(3)Exclusion of least developed countriesFor purposes of this subsection, the term country does not include a country that is identified on the most recent List of Least Developed Countries published by the United Nations Committee for Development Policy.(b)Action by U.S. Customs and Border ProtectionIn the case of a country which is identified under subsection (a) for six consecutive months, U.S. Customs and Border Protection shall bar the importation of products from a country identified under subsection (a), other than those granted a waiver under subsection (c), beginning 180 days after the date on which a determination is made under subsection (a) until such time that—(1)such country is no longer identified under subsection (a); or(2)the President has provided written notice to Congress of the President’s intention to enter into negotiations with such country to enter into a trade agreement, or changes to an existing trade agreement, with such country pursuant to section 105(a)(1)(A) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4204(a)(1)(A)).(c)WaiverA manufacturer, producer, or wholesaler in the United States may apply to the Department of Commerce to allow the importation of a product from a country identified under subsection (a), which the Department of Commerce shall grant—(1)if it is shown that such product is not available in sufficient quantities from other sources; and(2)for a period not to exceed one year.